Citation Nr: 1826112	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  08-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.   Entitlement to service connection for degenerative arthritis.

2.  Entitlement to service connection for shingles/herpes.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for right foot disability.

6.  Entitlement to service connection for left foot disability.

7.  Entitlement to service connection for plantar fasciitis.

8.  Entitlement to a temporary total rating (TTR) for left foot disability based on treatment necessitating convalescence, pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from June 1979 to November 1986.  He also served in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO denied service connection for depression and disabilities of legs, feet, and knees.  Although the RO initially treated that decision as final, the evidence reflects that the Veteran filed what can reasonably be construed as a notice of disagreement (NOD) with the November 2005 decision in November 2006.  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

This appeal to the Board also arose from an August 2007 rating decision in which the RO, inter alia, denied service connection for a broken tooth, degenerative arthritis, plantar fasciitis, and shingles/herpes.  In December 2007, the Veteran filed an NOD.  An SOC was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

In September 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In November 2010, the Veteran's representative submitted additional evidence to the Board, with a waiver of initial RO consideration of the evidence.  This evidence was accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).

In March 2011, the Board dismissed the Veteran's appeal as to his claims for service connection for a broken tooth and for disabilities of the legs.  The Veteran's remaining claims were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in a January 2013 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

In September 2015, the Board granted service connection for a psychiatric disorder and remanded the claims currently on appeal for additional development.  

In September 2017, the Board remanded the claims currently on appeal for additional development.  

With respect to the matter of representation, the Board notes that, while the Veteran previously was represented by Vietnam Veterans of America, in May 2009, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative submitted written argument on his behalf and represented him during the Board hearing.  The Board has recognized the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2017 remand, the Board directed the AOJ to obtain Lebanon VA Medical Center (VAMC) records of the Veteran prior to April 1998.  Then, the AOJ was to review the newly received records to determine if the Veteran had medical treatment at any other VA facility(ies) prior to April 1998 and if so, obtain those records as well.  Then, the AOJ was also to consider if VA examinations were needed based upon the newly received evidence.

Lebanon VAMC records from July 1995 through July 1998 were obtained and reflected that the Veteran had prior substance abuse rehabilitation in December 1994 at the Coatesville VAMC.  See July 1995 and September 1995 VA treatment records.  Notably, at the September 2010 hearing, the Veteran specifically reported having medical treatment at the Coatesville VAMC following service.  See September 2010 hearing transcript p. 17.  The December 1994 VAMC Coatesville treatment records identified above remain outstanding.  

Given the specific report about December 1994 Coatesville VAMC treatment and instructions to review Lebanon VAMC records prior to April 1998 for reports about treatment at a different VA facility and obtain such records, the Board does not find that the development substantially complies with the September 2017 remand instructions.  Another remand of these matters is required for compliance with the prior remand directive.  Stegall, supra.; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).  

The Board notes that the AOJ obtained VA medical examinations and opinions for the bilateral knee and feet claims.  Once VA undertakes the effort to provide an examination or to obtain an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the right and left knee disabilities, the January 2018 medical opinion overlooked pertinent medical history dating right knee treatment to October 1988.  The examiner did not consider the Veteran's reports of a left knee injury during basic training and contention of exertive physical activity performed in military issued boots causing knee problems.  See November 2006 statement; September 2010 hearing transcript p. 16; Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding VA medical opinion inadequate for failure to consider credible lay report of injury).  In the absence of the Veteran's service treatment records (STRs), careful attention must be given to the Veteran's competent and credible recollections of in-service events to fulfill VA's heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  An addendum medical opinion is needed with consideration to the Veteran's reports of left knee injury and exertive activity in service and October 1988 right knee private treatment records.    

For the right and left foot disabilities, the AOJ furnished a January 2018 VA examination.  However, the medical opinion did not consider the Veteran's prior foot injury reports.  In his November 2006 claim, the Veteran reported bilateral foot pain from wearing military boots and exertive activity.  At the September 2010 hearing, the Veteran specifically reported sustaining injuries to both feet in October 1983 from a fall and twisting type injuries.  September 2010 hearing transcript, p.10, 15.  Again, in the absence of STRs, careful consideration must be given to the Veteran's competent and credible recollections of in-service events.  O'Hare, supra.  An addendum opinion with consideration to these foot injury reports is needed as instructed below.  

Then, for the claimed shingles/herpes, a VA examination is needed.  The Veteran is competent to report his recollections of medical treatment.  Newly received December 1995 VA treatment records showed that the Veteran reported a 1983 history of herpes zoster.  This old report corroborates his current assertions of a 1983 onset.  Although the medical records indicate the disease is asymptomatic, he has been prescribed medication for treatment approximately three months before filing his claim.  See August 2006 VA treatment records.  The current disability threshold is broad and includes any diagnosis made the claims period, even if the disorder subsequently resolves. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In addition, the Board must consider any diagnosis prior to the claim being filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Given the above considerations, a VA examination is needed to ascertain the nature and etiology of the shingles/herpes disability as instructed below.  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran are from Coatesville VAMC through October 24, 2017 and Madison VAMC through November 30, 2017.  On remand, the AOJ should obtain updated records of VA evaluation and/or treatment of the Veteran.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization, for VA to obtain, records of any knee treatment from any private (non-VA) provider(s) through the VA Choice program. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Coatesville VAMC (and any associated facility(ies)), all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran prior to July 1995, to specifically include December 1994 substance abuse rehabilitation treatment.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from the Coatesville VAMC beginning October 24, 2017 and from Madison VAMC beginning November 30, 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran identify the medical provider, and either furnish, or furnish appropriate authorization to obtain, pertinent medical records through the VA Veteran's Choice program and any other outstanding, pertinent private (non-VA) records.

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician--preferably, one who had not previously proffered an etiology opinion-an addendum opinion addressing the nature and etiology of the Veteran's current right and left knee disabilities, based on claims file review (if possible).  

Only arrange for the Veteran to undergo another examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on a review of the entire record, for each diagnosed knee disability currently present or validly present at any point pertinent to the current claim (even if now asymptomatic or resolved), the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability  had its onset during service, or is otherwise medically- related to service (such as by virtue of chronic symptomatology since service) to include 1983 left knee injury during service as reported at the September 2010 hearing and November 2006 report of in-service exertive activity performed while wearing military boots.  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-including, but not limited to, the Veteran's reported history of 1983 left knee injury in service and October 1988 private medical treatment for the right knee.  

In so doing, the physician is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinion(s).   In particular, the examiner is advised that the Veteran service treatment records (STRs) are unavailable and must address the Veteran's reports about the occurrence of a 1983 left knee injury in service and exertive activity while wearing military boots even though he did not have continuity of care.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.  

Complete, clearly stated-rationale for the conclusions reached must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician or podiatrist --preferably, one who had not previously proffered an etiology opinion-an addendum opinion addressing the nature and etiology of the Veteran's current right and left foot disabilities, based on claims file review (if possible).  

Only arrange for the Veteran to undergo another examination, by an appropriate physician,  if deemed necessary in the judgment of the examiner designated to provide the addendum opinion. 

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician,  and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on a review of the entire record, for each diagnosed foot disability currently present or validly present at any point pertinent to the current claim (even if now asymptomatic or resolved), the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically- related to service (such as by virtue of chronic symptomatology since service) to include 1983 right and left foot injury during service as reported at the September 2010 hearing and November 2006 report of in-service exertive activity performed while wearing military boots.  

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-including, but not limited to, the Veteran's reported history of 1983 right and left foot injury in service.  

In so doing, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as the occurrence of injury, and as to the nature, onset and types of symptoms and his lay reports in this regard should be considered, to the extent made, in formulating the requested opinion(s).  In particular, the examiner is advised that the Veteran service treatment records (STRs) are unavailable and must address the Veteran's reports about a 1983 right and left foot injury in service and exertive activity while wearing military boots even though he did not have continuity of care.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.  

Complete, clearly stated-rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA shingles/ herpes zoster examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination/testing results and review of the record, the examiner should clearly indicate whether the Veteran meets-or, at any time since the current November 1, 2006 claim, has met the diagnostic criteria for shingles/ herpes zoster, even if the disability subsequent resolved.   

If the examiner determines that the Veteran does not meet, and has not met, the diagnostic criteria for shingles/ herpes, he or she should provide a medical explanation.  

If the examiner determines a current shingles/ herpes zoster diagnosis has been shown at any time since November 1, 2006, he or she should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically- related to service (such as by virtue of chronic symptomatology since service) to include 1983 reported outbreak.  

In addressing the above, the examiner must consider and discuss all pertinent lay and medical evidence (to include that referenced above).  The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinion(s).  In particular, the examiner is advised that the Veteran service treatment records (STRs) are unavailable and must address the Veteran's reports about a 1983 herpes outbreak even though he did not have continuity of care.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After completing the actions directed in paragraphs 1-8, above, carefully review the newly generated evidence for indications of any nexus to service, and determination as to whether any VA examination(s) and/or any action to otherwise obtain medical etiology opinion(s) is/are warranted, considering VA's heightened duty to assist in cases where service treatment records are missing.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  If so, undertake all approach action in this regard.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, review the opinion obtained on remand to ensure that it is fully responsive to the above-noted directives, particularly regarding the Veteran's reports of in-service events.

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

11.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


